DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to at least independent claim 12 have been considered, but are not persuasive. The new ground of rejection cites Pickover US Patent 9846999 as teaching the amended claim limitations in independent claim 12.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 12-23,25 and 27-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 12 and 29, the claim limitation “the arithmetic portion is configured to calculate a distance to the object on basis of the image data” is indefinite insofar as the examiner is unclear what “calculate a distance to the object” means in claim 1, is it calculate a distance to the object from a user, is it calculate a distance to the object from the display device, is it calculate a distance to the object from either a user or the display device, or is it calculate a distance to the object from other thing/user. Therefore, it is indefinite.
For the purpose of examination, the examiner will interpret the above limitation as - - “the arithmetic portion is configured to calculate a distance from a user or the display device to the object on the basis of the image data” - -. 
Also, dependent Claims 13-23, 25 and 27, 28, and 30-44 are rejected by virtue of their dependency.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 17, 25, 29, 30, 35 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota JP 2008083510A (see Machine translate of Ota JP 2008083510A) in view of Pickover US Patent 9846999.

    PNG
    media_image1.png
    370
    712
    media_image1.png
    Greyscale

Regarding claim 12, Ota discloses a display device, in figs.1-7, comprising: a liquid crystal element (2);
a first transistor (it’s inherent to have a first transistor for switching a first light-emitting element) over and overlapping with the liquid crystal element (see fig.6); 
a light-emitting element (one of light-emitting elements in the lower part of panel 1) over and electrically connected to the first transistor; 
a display surface over the light-emitting element (see figs.1-6); 
an optical sensor (photodiode, see fig.7 and para.52); and 
an arithmetic portion (signal processing circuit, para.41 and 52),
wherein the optical sensor is configured to capture an image data of the background behind the display device in a first period (see figs.2,3, 5 and 7 and para.52 disclose signal processing circuit (arithmetic portion) getting the signal from the optical sensor (photodiode)),
wherein the image data includes an image of an object (3),
wherein the light-emitting element includes a first electrode (6), a second electrode (9), and a light-emitting layer (8) between the first electrode and the second electrode,
wherein the first electrode and the second electrode are each configured to transmit visible light (para.46),
wherein the liquid crystal element transmits light when applied with an electric field, and blocks light when not applied with an electric field (para.51 and 48 disclose the panel 2 can be operated in a normal black mode (a black state when no voltage is applied) instead of a normal white mode and fig.2, 4 and 5),

wherein the liquid crystal element is at the transmission state when applied with an electric field, and is at the non-transmission state when not applied with an electric field (para.51 and 48 discloses the panel 2 can be operated in a normal black mode (a black state when no voltage is applied) instead of a normal white mode and fig.2, 4 and 5).
Ota does not explicitly disclose the arithmetic portion is configured to calculate a distance from a user or the display device to the object on the basis of the image data.
Pickover discloses a display device, in at least figs.4-7, the arithmetic portion (410) is configured to calculate a distance (a distance, see fig.7) from a user (user) or the display device (400) to the object (area P, fig.7, and the area P can be an edge of a train platform, a pothole or an area of black ice) on the basis of the image data (step 505, image data from 450)(see figs.4-7) for the purpose of determining risk level (see fig.5) and providing real-time alerts to a user of a device in or near a potentially dangerous situation (Abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the arithmetic portion is configured to calculate a distance from a user or the display device to the object on the basis of the image data as taught by Pickover in the display device of Ota for the 
Ota in view of Pickover does not explicitly disclose the first period is once or more every five seconds, and 120 times or less per second, and the second period is of 0.1 seconds or longer and 5 seconds or shorter, However, one of ordinary skill in the art would have been led to recited range (the first period is once or more every five seconds, and 120 times or less per second, and the second period is of 0.1 seconds or longer and 5 seconds or shorter) through routine experimentation and optimization.  Applicant has not disclosed that the range is for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first period is once or more every five seconds, and 120 times or less per second, and the second period is of 0.1 seconds or longer and 5 seconds or shorter in the display device of Ota in view of Pickover for the purpose of displaying the object/obstacle/light behind the display device to the observer (para.34 and 44).
The Examiner note: Apparatus claims must be structurally distinguished from the prior art (MEEP 2114). Claims directed to an apparatus must be distinguished from the prior art in the terms of structure rather than function. In the instant case, the claim limitations “the optical sensor is configured to capture an image of the background are considered as functional claim limitations which do not distinguish the claim structure from the prior art. Absent showing unobvious structural differences, it appears prima facie that the prior art Ota discloses all the claimed structure that is capable of performing the recited claim functions.  In addition, Ota discloses the optical sensor is configured to capture an image of the background behind the display device in a first period, and the arithmetic portion is configured to switch the liquid crystal element from a non-transmission state to a transmission state in a second period so that the display device of Ota is capable of performing the recited claim functions.
Regarding claim 17, Ota discloses the first liquid crystal element is a passive matrix liquid crystal element (para.40) or a segment liquid crystal element (see fig.5).
Regarding claim 25, Ota discloses further comprising a driver portion (display panel drive circuit, para.41 and 52 and fig.7),
wherein the arithmetic portion are configured to generate a signal in accordance with the image of the background behind the display device (para.41 and 52 and fig.7),
wherein the driver portion are configured to change the magnitude of the electric field applied to the liquid crystal element in accordance with the signal (para.41 and 52 and fig.7).
Regarding claim 29, Ota discloses a display device, in figs.1-7, comprising: a liquid crystal element (2);
a first transistor (it’s inherent to have a first transistor for switching a first light-emitting element) over and overlapping with the liquid crystal element (see fig.6); 
a light-emitting element (one of light-emitting elements in the lower part of panel 1) over and electrically connected to the first transistor; 
a display surface over the light-emitting element (see figs.1-6); 
an optical sensor (photodiode, see fig.7 and para.52); and 
an arithmetic portion (signal processing circuit, para.41 and 52),
wherein the optical sensor is configured to capture an image data of the background behind the display device (see figs.2,3, 5 and 7 and para.52 disclose signal processing circuit (arithmetic portion) getting the signal from the optical sensor (photodiode)),
wherein the image data includes an image of an object (3),
wherein the light-emitting element includes a first electrode (6), a second electrode (9), and a light-emitting layer (8) between the first electrode and the second electrode,
wherein the first electrode and the second electrode are each configured to transmit visible light (para.46),
wherein the liquid crystal element transmits light when applied with an electric field, and blocks light when not applied with an electric field (para.51 and 48 disclose the panel 2 can be operated in a normal black mode (a black state when no voltage is applied) instead of a normal white mode and fig.2, 4 and 5),

Ota does not explicitly disclose the arithmetic portion is configured to calculate a distance from a user or the display device to the object on the basis of the image data.
Pickover discloses a display device, in at least figs.4-7, the arithmetic portion (410) is configured to calculate a distance (a distance, see fig.7) from a user (user) or the display device (400) to the object (area P, fig.7, and the area P can be an edge of a train platform, a pothole or an area of black ice) on the basis of the image data (step 505, image data from 450)(see figs.4-7) for the purpose of determining risk level (see fig.5) and providing real-time alerts to a user of a device in or near a potentially dangerous situation (Abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the arithmetic portion is configured to calculate a distance from a user or the display device to the object on the basis of the image data as taught by Pickover in the display device of Ota for the purpose of determining risk level and providing real-time alerts to a user of a device in or near a potentially dangerous situation.
Regarding claim 30, Ota discloses the optical sensor is configured to capture an image data of the background behind the display device in a first period (see figs.2,3, 5 and 7 and para.52 disclose signal processing circuit (arithmetic portion) getting the signal from the optical sensor (photodiode)).
recited range (the first period is once or more every five seconds, and 120 times or less per second) through routine experimentation and optimization.  Applicant has not disclosed that the range is for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first period is once or more every five seconds, and 120 times or less per second in the display device of Ota in view of Pickover for the purpose of displaying the object/obstacle/light behind the display device to the observer (para.34 and 44).
The Examiner note: Apparatus claims must be structurally distinguished from the prior art (MEEP 2114). Claims directed to an apparatus must be distinguished from the prior art in the terms of structure rather than function. In the instant case, the claim limitations “the optical sensor is configured to capture an image of the background behind the display device in a first period, wherein the first period is more every five seconds, and 120 times or less per second" are considered as functional claim limitations which do not distinguish the claim structure from the prior art. Absent showing unobvious structural differences, it appears prima facie that the prior art Ota discloses all the claimed structure that is capable of performing the recited claim functions.  In addition, Ota discloses the optical sensor is configured to capture an image of the background behind the display device in a first period so that the display device of Ota is capable of performing the recited claim functions.
Regarding claim 35, Ota discloses the first liquid crystal element is a passive matrix liquid crystal element (para.40) or a segment liquid crystal element (see fig.5).
Regarding claim 42, Ota discloses further comprising a driver portion (display panel drive circuit, para.41 and 52 and fig.7),
wherein the arithmetic portion are configured to generate a signal in accordance with the image of the background behind the display device (para.41 and 52 and fig.7),
wherein the driver portion are configured to change the magnitude of the electric field applied to the liquid crystal element in accordance with the signal (para.41 and 52 and fig.7).

Claims 13, 14, 18, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota JP 2008083510A (see Machine translate of Ota JP 2008083510A) in view of Pickover US Patent 9846999 as applied to claim 12, and further in view of Lee US 2018/0026082.
Regarding claim 13, Ota discloses the first transistor includes a first gate electrode, a first semiconductor layer, a first source electrode, and a first drain electrode (it’s inherent to have the first transistor includes a first gate electrode, a first semiconductor layer, a first source electrode, and a first drain electrode).

Lee discloses a display device, in at least figs.9 and 10, at least one of the first gate electrode (gate electrode G, para.65 discloses it made of a transparent conductive material), the first semiconductor layer, the first source electrode (S, para.67 and 68), and the first drain electrode (D, para.67 and 68) is configured to transmit visible light for the purpose of forming a transistor (para.69).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one of the first gate electrode, the first semiconductor layer, the first source electrode, and the first drain electrode is configured to transmit visible light as taught by Lee in the display device of Ota in view of Pickover for the purpose of forming a transistor.
Regarding claim 14, Ota discloses the first transistor includes a first gate electrode, a first semiconductor layer, a first source electrode, and a first drain electrode (it’s inherent to have the first transistor includes a first gate electrode, a first semiconductor layer, a first source electrode, and a first drain electrode).
Ota in view of Pickover does not explicitly disclose at least one of the first semiconductor layer, the first gate electrode, the first source electrode, and the first drain electrode includes a metal oxide.
Lee discloses a display device, in at least figs.9 and 10, at least one of the first semiconductor layer, the first gate electrode, the first source electrode, and the first 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one of the first semiconductor layer, the first gate electrode, the first source electrode, and the first drain electrode includes a metal oxide as taught by Lee in the display device of Ota in view of Pickover for the purpose of forming a transistor.
Regarding claim 18, Ota discloses a first substrate (5);
a second substrate (lower 11); and 
an insulating layer (4),
wherein the insulating layer is between the first substrate and the second substrate (see fig.6), 
wherein the first light-emitting element is between the first substrate and the insulating layer (see fig.6),
wherein the first liquid crystal element is between the second substrate and the insulating layer (see fig.6), and
wherein the first transistor includes a first gate electrode, a first semiconductor layer, a first source electrode, and a first drain electrode (it’s inherent to have the first transistor includes a first gate electrode, a first semiconductor layer, a first source electrode, and a first drain electrode).
Ota in view of Pickover does not explicitly disclose at least one of the first gate electrode, the first semiconductor layer, the first source electrode, and the first drain electrode of the first transistor is in contact with the insulating layer.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first semiconductor layer (ACT) of the first transistor is in contact with the insulating layer as taught by Lee in the display device of Ota in view of Pickover for the purpose of forming a transistor.
Regarding claim 22, Ota discloses a first wiring (gate line); and a second wiring (data line) intersecting with the first wiring, wherein the first wiring is electrically connected to the first gate electrode of the first transistor, wherein the second wiring is electrically connected to one of the first source electrode and the first drain electrode of the first transistor (it’s inherent to have a data line and a gate line intersecting with each other in an active drive, see para.40 discloses there is a TFT wiring in an active driver).
Ota in view of Pickover does not explicitly disclose the first wiring and the second wiring are each configured to block visible light.
Lee discloses a display device, in at least figs.9 and 10, the first wiring and the second wiring are each configured to block visible light (para.65, 67 and 68 discloses the first wiring and the second wiring can be formed of metal) for the purpose of driving the first transistor and blocking light. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first wiring and the second wiring are each configured to block visible light as taught by Lee in the display device of Ota in view of Pickover for the purpose of driving the first transistor and blocking light.
Regarding claim 23, Ota discloses a first wiring (gate line); and a second wiring (data line) intersecting with the first wiring, wherein the first wiring is electrically connected to the first gate electrode of the first transistor, wherein the second wiring is electrically connected to one of the first source electrode and the first drain electrode of the first transistor (it’s inherent to have a data line and a gate line intersecting with each other in an active drive, see para.40 discloses there is a TFT wiring in an active driver).
Ota in view of Pickover does not explicitly disclose the first wiring and the second wiring are each configured to transmit visible light.
Lee discloses a display device, in at least figs.9 and 10, the first wiring and the second wiring are each configured to transmit visible light (para.65, 67 and 68 discloses the first wiring and the second wiring can be formed of transparent conductive material) for the purpose of driving the first transistor and transmiting light. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first wiring and the second wiring are each configured to transmit visible light as taught by Lee in the display device of Ota in view of Pickover for the purpose of driving the first transistor and transmiting light.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota JP 2008083510A (see Machine translate of Ota JP 2008083510A) in view of Pickover US Patent 9846999 as applied to claim 12 above, and further in view of Yamazaki US 2016/0299387.
Regarding claims 15 and 16, Ota in view of Pickover does not explicitly disclose a second transistor electrically connected to and overlapping with the liquid crystal element, wherein the second transistor includes a second gate electrode, a second semiconductor layer, a second source electrode, and a second drain electrode, and wherein at least one of the second gate electrode, the second semiconductor layer, the second source electrode, and the second drain electrode is configured to transmit visible light, and the first transistor (M) and the second transistor are on the same plane.
Yamazaki discloses a display device, in at least fig.2, a second transistor (SW1) electrically connected to and overlapping with the liquid crystal element (see fig.2A), wherein the second transistor includes a second gate electrode, a second semiconductor layer, a second source electrode, and a second drain electrode (see figs.2A and 2B, para.212), and wherein at least one of the second gate electrode, the second semiconductor layer, the second source electrode, and the second drain electrode is configured to transmit visible light (para.230, 475,476 and 500), and the first transistor (M) and the second transistor are on the same plane (see fig.2A and para.230) for the purpose of having an transistor to control liquid crystal element (para.103) and fabricating two transistors at the same time (para.230).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a second transistor electrically connected to and overlapping with the liquid crystal element, wherein the second transistor includes a second gate electrode, a second semiconductor layer, a second source electrode, and a second drain electrode, and wherein at least one of the second gate electrode, the second semiconductor layer, the second source electrode, and the .

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota JP 2008083510A (see Machine translate of Ota JP 2008083510A) in view of Pickover US Patent 9846999 and Lee US 2018/0026082 as applied to claim 18, and further in view of Yamazaki US 2016/0299387
Regarding claims 19-21, Ota in view of Pickover and Lee does not explicitly disclose a wiring electrically connected to the first liquid crystal element, wherein each of the first transistor and the wiring is between the insulating layer and the first substrate, and wherein the wiring is electrically connected to the first liquid crystal element in an opening in the insulating layer, a second transistor electrically connected to the wiring, and the wiring is configured to transmit visible light.
Yamazaki discloses a display device, in at least fig.2, a wiring (704C) electrically connected to the first liquid crystal element (para.99), wherein each of the first transistor (M) and the wiring is between the insulating layer (501B or 501C) and the first substrate (570)(see fig.2A), and wherein the wiring is electrically connected to the first liquid crystal element in an opening (para.128) in the insulating layer (see fig.2A and para.99 and 128), a second transistor (SW1) electrically connected to the wiring (see fig.2A), and the wiring is configured to transmit visible light (see fig.2A, para.171 and 175) for the purpose of connecting the liquid crystal element with the light-emitting element 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a wiring electrically connected to the first liquid crystal element, wherein the first transistor and the wiring are between the insulating layer and the first substrate, and wherein the wiring is electrically connected to the first liquid crystal element in an opening in the insulating layer, a second transistor electrically connected to the wiring, and the wiring is configured to transmit visible light as taught by Yamazaki in the display device of Ota in view of Pickover and Lee for the purpose of connecting the liquid crystal element with the light-emitting element, having an transistor to control liquid crystal element and having a transparent wiring.

Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota JP 2008083510A (see Machine translate of Ota JP 2008083510A) in view of Pickover US Patent 9846999 as applied to claim 12, and further in view of Haseltine US 2017/0219826.
Regarding claim 27, Ota in view of Pickover does not explicitly disclose a first lens over the liquid crystal element; and
a second lens over the light-emitting element,
wherein the first lens comprises a first portion between the liquid crystal element and the light-emitting element.
Haseltine discloses a display device, in at least figs.2 and 11, a first lens (1115) over the liquid crystal element (480, para.45 discloses LCD); and

wherein the first lens comprises a first portion between the liquid crystal element and the light-emitting element (see fig.11) for the purpose of implementation of a compact AR/VR display device (para.71).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first lens over the liquid crystal element; and a second lens over the light-emitting element, wherein the first lens comprises a first portion between the liquid crystal element and the light-emitting element as taught by Haseltine in the display device of Ota in view of Pickover for the purpose of implementation of a compact AR/VR display device.
Regarding claim 28, Ota discloses an optically transmissive display (1 and 2) can perform AR/VR display (see figs.3-4) includes the liquid crystal element and the light-emitting element.
Ota in view of Pickover does not explicitly disclose a first lens and a second lens,
wherein the light-emitting element is between the first lens and the second lens, and wherein the liquid crystal element is between the first lens and the second lens.
Haseltine discloses a display device, in at least figs.2 and 11, a first lens (1115) and a second lens (1105),
wherein the optically transmissive display (1110, para.72) is between the first lens and the second lens for the purpose of implementation of a compact AR/VR display device (para.71).
.

Claims 31, 32, 36, 40 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota JP 2008083510A (see Machine translate of Ota JP 2008083510A) in view of Pickover US Patent 9846999 as applied to claim 19, and further in view of Lee US 2018/0026082.
Regarding claim 31, Ota discloses the first transistor includes a first gate electrode, a first semiconductor layer, a first source electrode, and a first drain electrode (it’s inherent to have the first transistor includes a first gate electrode, a first semiconductor layer, a first source electrode, and a first drain electrode).
Ota in view of Pickover does not explicitly disclose at least one of the first semiconductor layer, the first gate electrode, the first source electrode, and the first drain electrode is configured to transmit visible light.
Lee discloses a display device, in at least figs.9 and 10, at least one of the first gate electrode (gate electrode G, para.65 discloses it made of a transparent conductive material), the first semiconductor layer, the first source electrode (S, para.67 and 68), 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one of the first gate electrode, the first semiconductor layer, the first source electrode, and the first drain electrode is configured to transmit visible light as taught by Lee in the display device of Ota in view of Pickover for the purpose of forming a transistor.
Regarding claim 32, Ota discloses the first transistor includes a first gate electrode, a first semiconductor layer, a first source electrode, and a first drain electrode (it’s inherent to have the first transistor includes a first gate electrode, a first semiconductor layer, a first source electrode, and a first drain electrode).
Ota in view of Pickover does not explicitly disclose at least one of the first semiconductor layer, the first gate electrode, the first source electrode, and the first drain electrode includes a metal oxide.
Lee discloses a display device, in at least figs.9 and 10, at least one of the first semiconductor layer, the first gate electrode, the first source electrode, and the first drain electrode includes a metal oxide (para.65, 67 and 68) for the purpose of forming a transistor (para.69). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one of the first semiconductor layer, the first gate electrode, the first source electrode, and the first drain electrode includes a metal oxide as taught by Lee in the display device of Ota in view of Pickover for the purpose of forming a transistor.
Regarding claim 36, Ota discloses a first substrate (5);
a second substrate (lower 11); and 
an insulating layer (4),
wherein the insulating layer is between the first substrate and the second substrate (see fig.6), 
wherein the first light-emitting element is between the first substrate and the insulating layer (see fig.6),
wherein the first liquid crystal element is between the second substrate and the insulating layer (see fig.6), and
wherein the first transistor includes a first gate electrode, a first semiconductor layer, a first source electrode, and a first drain electrode (it’s inherent to have the first transistor includes a first gate electrode, a first semiconductor layer, a first source electrode, and a first drain electrode).
Ota in view of Pickover does not explicitly disclose at least one of the first gate electrode, the first semiconductor layer, the first source electrode, and the first drain electrode of the first transistor is in contact with the insulating layer.
Lee discloses a display device, in at least figs.9 and 10, the first semiconductor layer (ACT) of the first transistor is in contact with the insulating layer (110) for the purpose of forming a transistor (para.69). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first semiconductor layer (ACT) of the first transistor is in contact with the insulating layer as taught by Lee in the display device of Ota in view of Pickover for the purpose of forming a transistor.
Regarding claim 40, Ota discloses a first wiring (gate line); and a second wiring (data line) intersecting with the first wiring, wherein the first wiring is electrically connected to the first gate electrode of the first transistor, wherein the second wiring is electrically connected to one of the first source electrode and the first drain electrode of the first transistor (it’s inherent to have a data line and a gate line intersecting with each other in an active drive, see para.40 discloses there is a TFT wiring in an active driver).
Ota in view of Pickover does not explicitly disclose the first wiring and the second wiring are each configured to block visible light.
Lee discloses a display device, in at least figs.9 and 10, the first wiring and the second wiring are each configured to block visible light (para.65, 67 and 68 discloses the first wiring and the second wiring can be formed of metal) for the purpose of driving the first transistor and blocking light. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first wiring and the second wiring are each configured to block visible light as taught by Lee in the display device of Ota in view of Pickover for the purpose of driving the first transistor and blocking light.
Regarding claim 41, Ota discloses a first wiring (gate line); and a second wiring (data line) intersecting with the first wiring, wherein the first wiring is electrically connected to the first gate electrode of the first transistor, wherein the second wiring is electrically connected to one of the first source electrode and the first drain electrode of the first transistor (it’s inherent to have a data line and a gate line intersecting with each other in an active drive, see para.40 discloses there is a TFT wiring in an active driver).

Lee discloses a display device, in at least figs.9 and 10, the first wiring and the second wiring are each configured to transmit visible light (para.65, 67 and 68 discloses the first wiring and the second wiring can be formed of transparent conductive material) for the purpose of driving the first transistor and transmiting light. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first wiring and the second wiring are each configured to transmit visible light as taught by Lee in the display device of Ota in view of Pickover for the purpose of driving the first transistor and transmiting light.

Claims 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota JP 2008083510A (see Machine translate of Ota JP 2008083510A) in view of Pickover US Patent 9846999 as applied to claim 19 above, and further in view of Yamazaki US 2016/0299387.
Regarding claims 33 and 34, Ota in view of Pickover does not explicitly disclose a second transistor electrically connected to and overlapping with the liquid crystal element, wherein the second transistor includes a second gate electrode, a second semiconductor layer, a second source electrode, and a second drain electrode, and wherein at least one of the second gate electrode, the second semiconductor layer, the second source electrode, and the second drain electrode is configured to transmit visible light, and the first transistor (M) and the second transistor are on the same plane.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a second transistor electrically connected to and overlapping with the liquid crystal element, wherein the second transistor includes a second gate electrode, a second semiconductor layer, a second source electrode, and a second drain electrode, and wherein at least one of the second gate electrode, the second semiconductor layer, the second source electrode, and the second drain electrode is configured to transmit visible light, and the first transistor (M) and the second transistor are on the same plane as taught by Yamazaki in the display device of Ota in view of Pickover for the purpose of having an transistor to control liquid crystal element and and fabricating two transistors at the same time.

Claims 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota JP 2008083510A (see Machine translate of Ota JP 2008083510A) in view of 
Regarding claims 37-39, Ota in view of Pickover and Lee does not explicitly disclose a wiring electrically connected to the first liquid crystal element, wherein each of the first transistor and the wiring is between the insulating layer and the first substrate, and wherein the wiring is electrically connected to the first liquid crystal element in an opening in the insulating layer, a second transistor electrically connected to the wiring, and the wiring is configured to transmit visible light.
Yamazaki discloses a display device, in at least fig.2, a wiring (704C) electrically connected to the first liquid crystal element (para.99), wherein each of the first transistor (M) and the wiring is between the insulating layer (501B or 501C) and the first substrate (570)(see fig.2A), and wherein the wiring is electrically connected to the first liquid crystal element in an opening (para.128) in the insulating layer (see fig.2A and para.99 and 128), a second transistor (SW1) electrically connected to the wiring (see fig.2A), and the wiring is configured to transmit visible light (see fig.2A, para.171 and 175) for the purpose of connecting the liquid crystal element with the light-emitting element (para.99), having an transistor to control liquid crystal element (para.103) and having a transparent wiring (para.171 and 175). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a wiring electrically connected to the first liquid crystal element, wherein the first transistor and the wiring are between the insulating layer and the first substrate, and wherein the wiring is electrically connected to the first liquid crystal element in an opening in the insulating layer, a second transistor .

Claims 43 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota JP 2008083510A (see Machine translate of Ota JP 2008083510A) in view of Pickover US Patent 9846999 as applied to claim 19, and further in view of Haseltine US 2017/0219826.
Regarding claim 43, Ota in view of Pickover does not explicitly disclose a first lens and a second lens,
Wherein the first lens comprises a first portion between the liquid crystal element and the light-emitting element, and 
Wherein the light-emitting element is between the first lens and the second lens.
Haseltine discloses a display device, in at least figs.2 and 11, a first lens(1115) and a second lens (1105),
Wherein the first lens comprises a first portion between the liquid crystal element (480, para.45 discloses LCD) and the light-emitting element (1110, para.72 discloses OLED and para.75 discloses fig.11 can combine with other element such as 480), and 
Wherein the light-emitting element is between the first lens and the second lens (see fig.11) for the purpose of implementation of a compact AR/VR display device (para.71).

wherein the first lens comprises a first portion between the liquid crystal element and the light-emitting element, and wherein the light-emitting element is between the first lens and the second lens as taught by Haseltine in the display device of Ota in view of Pickover for the purpose of implementation of a compact AR/VR display device.
Regarding claim 44, Ota discloses an optically transmissive display (1 and 2) can perform AR/VR display (see figs.3-4) includes the liquid crystal element and the light-emitting element.
Ota in view of Pickover does not explicitly disclose a first lens and a second lens,
wherein the light-emitting element is between the first lens and the second lens, and wherein the liquid crystal element is between the first lens and the second lens.
Haseltine discloses a display device, in at least figs.2 and 11, a first lens (1115) and a second lens (1105),
wherein the optically transmissive display (1110, para.72) is between the first lens and the second lens for the purpose of implementation of a compact AR/VR display device (para.71).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first lens and a second lens, the optically transmissive display (1110, para.72) is between the first lens and the second lens as taught by Haseltine in the display device of Ota in view of Pickover in order to have a first lens and a second lens, the light-emitting element is between the first lens and the second lens, and wherein the liquid crystal element is between the first 

Contact Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moriya US 2020/0372779 (figs.1-3) can be a secondary reference teach the arithmetic portion (risk prediction unit) is configured to calculate a distance from a user or the display device to the object on the basis of the image data (see claim 1, para.57-60) as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JIA X PAN/Primary Examiner, Art Unit 2871